DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6,11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2015/0199552 to Du et al. (“Du”).
 	Regarding claim 1, Du teaches an information processing apparatus, comprising: 
 	a specification section configured to specify, from among a plurality of blocks that are set by dividing pixels included in at least a partial region of a pixel region having a plurality of pixels arrayed therein and each of which includes at least one or more of the pixels, two or more blocks of the plurality of blocks (with respect to Figures 6A-6C, Du teaches, for example, selecting  three blocks, where each block includes a plurality of pixels; a large number of variances is available in selecting the number of pixels and locations of pixel that comprise each block, see paragraph [0090]: the scope of each subset or block is variable in terms of coverage region within the sensor and number of pixels.  For example in Figure 6C the device specifies three blocks 616, 618, and 620 from among a plurality of blocks which are the pixels 100 that are not included within one of the outlined blocks) and 
 	a generation section (see Figure 10 showing the multiple variance generators associated with the different sub-blocks and an identifier generation 1012) configured to: 
 	calculate for each block of the specified two or more blocks, a pixel value corresponding to the block based on pixel values of the one or more pixels included in the block (the first variance and second variance are calculated based on a first subset of pixels and second subset of pixels, see Figure 5 reference number 504 and 506 determines the first and second variance based on the corresponding first or second subset of plurality of pixels using the sensed information for each pixel within the subset) and 
generate a unique value based on the pixel values corresponding to the specified two or more blocks (the identifier generator reference number 1012 generates a unique identifier based on the first and second variation generators, see Figure 10; see also paragraphs [0090]-[0091] regarding a unique identifier associated with the sensor that is generated based on the variances unique to a particular image sensor).
	Regarding claim 6, Du teaches the information processing apparatus according to claim 1, wherein the plurality of blocks are set by dividing the pixels included in the region for each of one or more pixels that share a given circuit (paragraph [0067] teaches that in one example a second block of pixels may be defined based on a shared transmission channel and circuit among multiple pixels).
	Regarding claim 11, Du teaches the information processing apparatus according to claim 1, wherein the unique value is outputted as an identifier to an outside (paragraph [0112] teaches the identifier is transmitted to a remote entity).
Claims 12-13 are rejected similarly to claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Du as applied to claim 1 above, and further in view of U.S. Pub. No. 2020/0267341 to Baba et al. (“Baba”).
 	Regarding claim 5, Du teaches the information processing apparatus according to claim 1, but is silent on wherein the partial region is a region of at least part of an OPB (Optical Black) region.
	Baba teaches that an image sensor in an optical black region may be the region used to generate data for a physical unclonable function (see paragraph [0185]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Du with that of Baba to use the optical black region in generating the unique value since defects in the optical black region are particular to each device and lend well to the use of a unique identifier for a particular device.  
 	Regarding claim 7, Du teaches the information processing apparatus according to claim 1, but is silent on wherein the pixel values corresponding to the two or more blocks are determined according to a characteristic of a threshold voltage of a given transistor in the one or more pixels included in the specified two or more blocks.
Baba teaches generating a unique identifier such as a PUF that uses a bit pattern unique to the pixels, for example by using a difference in signal delay time due to variation in transistor threshold voltage (see paragraph [0004]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Du with that of Baba to use the variation in transistor threshold voltage of a transistor in the specified blocks of pixels to utilize a known technique that uses a unique characteristic to form an identifier for the sensor. 
 	Regarding claim 9, Du teaches the information processing apparatus according to claim 1, but is silent on wherein the pixel value corresponding to each of the two or more blocks is an average value of the one or more pixel values of the pixels in the block among a plural number of times of imaging.
	Baba teaches selecting predetermined pixels and reading output data a plurality of times and calculating an average value of the read output data to be used in generation of a physical unclonable function (see paragraph [0008]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Du with that of Baba to use the average value of the one or more pixels in the selected blocks over a number of times of imaging to generate a pattern unique to the sensor that may be effectively used as an identifier of the sensor. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Du as applied to claim 1 above, and further in view of U.S. Pub. No. 2012/0327450 to Sagan et al. (“Sagan”).
 	Regarding claim 10, Du teaches the information processing apparatus according to claim 1, but is silent on an encryption processing section configured to perform an encryption process for desired information using the generated unique value as key information.
	Sagan teaches that a secret key may be used for encrypting (see paragraph [0232]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Du with that of Sagan to use the unique code generated by characteristics of the sensor as a key to encrypt information as a low cost way to provide data security.  
Allowable Subject Matter
Claims 2-4, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697